Name: Council Regulation (EEC) No 1189/90 of 7 May 1990 fixing, for the 1990/91 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 11 . 5 . 90 Official Journal of the European Communities No L 119 /37 COUNCIL REGULATION (EEC) No 1189/90 of 7 May 1990 fixing, for the 1990/ 91 marketing year, the activating threshold price for aid, the guide price and the minimum price for peas , field beans and sweet lupins HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1990 / 91 marketing year, the activating threshold price for aid , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be :  ECU 44,76 per 100 kilograms for peas and field beans ,  ECU 43,05 per 100 kilograms for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to soya cake having:  a total crude protein content of 44 % ,  a moisture content of 1 1 % . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104 / 88 ( 2 ), and in particular Article 2 ( 1 ) and ( 5 ) and Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas Article 2 (2 ) of Regulation (EEC ) No 1431 / 82 provides that a price activating the aid for peas , field beans and sweet lupins must be fixed for soya cake at a level which , while ensuring a fair income for producers , enables peas , field beans and sweet lupins to compete normally with soya cake for use in animal feed ; Whereas this activating price for aid for peas , field beans and sweet lupins must relate to a standard quality of soya cake which is representative of the average quality sold on the Community market ; Whereas Article 2 (3 ) of Regulation (EEC) No 1431 / 82 provides that the guide price for peas and field beans for human consumption must be fixed at a level which is fair to producers , taking account of the Community's supply requirements ; whereas this price must be for a standard quality; Whereas Article 3 of Regulation (EEC) No 1431 / 82 provides for the fixing of a minimum price which , allowing for market fluctuations and for the cost of transport of the products from producer to processor , enables producers to obtain a fair return , Article 2 1 . For the 1990 / 91 marketing year the guide price , as referred to in Article 2 of Regulation (EEC) No 1431 / 82 , shall be ECU 29,52 per 100 kilograms for peas and field beans . 2 . The price referred to in paragraph 1 shall relate to products in bulk, of sound and fair merchantable quality , with 2% impurities and, for the product as such , 14% moisture content . Article 3 1 . For the 1990 / 91 marketing year , the minimum buying-in price shall be :  ECU 25,77 per 100 kilograms for peas ,  ECU 23,87 per 100 kilograms for field beans ,  ECU 28,90 per 100 kilograms for sweet lupins . 2 . The price referred to in paragraph 1 shall relate to products in bulk , of sound and fair merchantable quality, with 2% impurities and , for the product as such , 14% moisture content . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . (!) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 16 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 40 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( 5 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . No L 119 / 38 Official Journal of the European Communities 11 . 5 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS